Name: Commission Regulation (EC) No 1610/1999 of 22 July 1999 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|31999R1610Commission Regulation (EC) No 1610/1999 of 22 July 1999 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products Official Journal L 190 , 23/07/1999 P. 0018 - 0018COMMISSION REGULATION (EC) No 1610/1999of 22 July 1999amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1627/98(2), and in particular Articles 52(3) and 55(8) thereof,(1) Whereas it is necessary to commence an evaluation of the situation on the market in wine at the beginning of the 1999/2000 wine year and a detailed evaluation of the export refund arrangements and the system for requesting and issuing export licences in the sector so that the refund arrangements can be re-evaluated and the arrangements for managing export licences can be reviewed; whereas a sufficiently long period for reflection should be allowed before export licence applications can be submitted so that the wine year in question does not commence before the adjustments to the arrangements can be made; whereas, therefore, new applications may be made only from 8 October 1999; whereas Commission Regulation (EC) No 1685/95 of 11 July 1995 on arrangements for issuing export licences in the wine sector and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector(3), as last amended by Regulation (EC) No 1354/97(4), should be amended accordingly;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1In Article 1a(3) of Regulation (EC) No 1685/95, the following sentence is added: "For the 1999/2000 wine year, that date is replaced by 8 October (1999)."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 210, 28.7.1998, p. 8.(3) OJ L 161, 12.7.1995, p. 2.(4) OJ L 186, 16.7.1997, p. 9.